DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 6/17/2022.  Claims 1-5, 7, 10-14 16, 19 are amended. Claims 1-5, 7, 10-14, 16 and 19 are amended. Claims 6, 8, 9, 15 and 20 are canceled. Claims 1-5, 7, 10-14 and 16-19 are pending and an action is as follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10-14 and  16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  
Claim 1 recites: “… wherein the at least one memory and the computer program code are configured with the at one processor, to cause the apparatus to:…” It appears that the phrase should recite “at least one processor” instead of “at one processor”.
	Claims 3-7 similarly recite features affected by the same issue indicated with respect to claim 1 above.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tychon et al. US 2008/0225713 (hereinafter Tychon).

Regarding claim 1, Tychon teaches an apparatus (Routing Node [Tychon, Fig. 4, 412]), comprising:
at least one processor (Processor arrangement [Tychon, Fig. 4, 439]); and
at least one memory storing computer program code, wherein the at least one memory and the computer program code are configured with the at one processor ([Tychon, Fig. 4, ¶38] Executable software on a tangible medium), to cause the apparatus to:
maintain, by a node, an identifier of the node ([Tychon, Fig. 4, ¶24-¶25 and ¶32] The node and its forwarding function maintains the node’s own identifier which it may add to forwarded packets.); and
insert, by the node within an Internet Protocol (IP) packet based on a determination that the IP packet is being rerouted from a first path to a second path, a recorded route including the identifier of the node ([Tychon, Fig. 7, ¶53-¶57] When the input packet is received a determination is made that the packet will be routed further via the next link path or discarded via the outcome of the decision at step 707 of Fig. 7. If further routing branch is selected the node is to insert a route record including its identifier (the node’s address - which may exist as an IP address) into the packet).

Regarding claim 10, Tychon teaches a method comprising:
maintaining, by a node, an identifier of the node ([Tychon, Fig. 4, ¶24-¶25 and ¶32] The node and its forwarding function maintains the node’s own identifier which it may add to forwarded packets.); and
inserting, by the node within an Internet Protocol (IP) packet based on a determination that the IP packet is being rerouted from a first path to a second path, a recorded route including the identifier of the node ([Tychon, Fig. 7, ¶53-¶57] When the input packet is received a determination is made that the packet will be routed further via the next link path or discarded via the outcome of the decision at step 707 of Fig. 7. If further routing branch is selected the node is to insert a route record including its identifier (the node’s address - which may exist as an IP address) into the packet).

	Regarding claim 19, Tychon teaches a node (Routing Node [Tychon, Fig. 4, 412]) comprising:
at least one memory ([Tychon, Fig. 4]) configured to store a node identifier of the node ([Tychon, Fig. 4, ¶24-¶25 and ¶32] The node and its forwarding function maintains the node’s own identifier which it may add to forwarded packets.); and 
at least one processor (Processor arrangement [Tychon, Fig. 4, 439]) configured to cause the node at least insert, within an Internet Protocol (IP) packet based on a determination that the IP packet is being rerouted from a first path to a second path, a recorded route including the identifier of the node ([Tychon, Fig. 7, ¶53-¶57] When the input packet is received a determination is made that the packet will be routed further via the next link path or discarded via the outcome of the decision at step 707 of Fig. 7. If further routing branch is selected the node is to insert a route record including its identifier (the node’s address - which may exist as an IP address) into the packet).

	Regarding claim 2, Tychon the apparatus of claim 1, wherein the identifier of the node is a router address of the node or and IP address of the node. (See the rejection of claim 1, specifically Tychon, ¶24-¶25 and ¶32; The node’s IP address.)

	Regarding claim 11, Tychon the method of claim 10, wherein the identifier of the node is a router address of the node or and IP address of the node. (See the rejection of claim 10, specifically Tychon, ¶24-¶25 and ¶32; The node’s IP address.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tychon as applied to claims 1 and 10 respectively above, and further in view of Gospodarek et al. US 9,712,559 (hereinafter Gospo).

	Regarding claim 3, Tychon teaches the apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: 
drop the IP packet [Tychon, Figure 7, Step 711 (packet discarding)], but it does not teach wherein the dropping of the packet is in response to the identifier of the node being in the IP packet.
However, Gospo teaches wherein the dropping of the packet is in response to the identifier of the node being in the packet (When the current node receives the packet and determines that the received packet contains a mark, wherein the mark is an identifier of the node [Gospo, Col. 8, Line 41 of the node as it is generated by the node and stored in the node’s repository 206 for future comparative operations as per Figs. 5-6, Col. 7, Lines 52-58 (mark is unique and based on the nodes hardware)], then the node discards the packet [Gospo, Figure 6, Steps 610-612 and Col. 8, Lines 405 (the comparative analysis of the mark in the packet to the mark of the node allows the node to identify that the packet originated or has looped back to the node and will be subsequently discarded)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tychon, indicating an apparatus for transmitting packets wherein the apparatus comprises a node which is identified by it’s IP address, with the teachings of Gospo, indicating that the marking identifying the node may be inserted into a packet, transmitted over the network and if the same packet is determined to be later received in a loopback based on a comparison of the inserted identifier of the packet matching the identifier of the node, then the packet will be discarded by the node. The resulting benefit of the combination would be to prevent endless loops which add to congestions and prevent timely communication between networked devices.

Regarding claim 12, the combination of Tychon, in view of Gospo teaches the method of claim 10, further comprising:
dropping the IP packet in response to the identifier of the node being in the IP packet. (See the rejection of claim 3 and motivation to combine the applied references. The same rationale applied to the rejection of claim 3 is also applied to reject claim 12.)

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tychon, in view of Gospo as applied to claims 3 and 12 respectively above, and further in view of Ooi US 9,832,039.

Regarding claim 4, the combination of Tychon, in view of Gospo teaches the apparatus of claim 3, wherein the at least one processor, to cause the apparatus to:
performing comparative analysis of received network packets to determine if the packets have traversed the node before [Gospo, Figure 6], but it does not teaches the apparatus is to generate a loop detection notification including information identifying the node and the recorded route in response to the identifier of the node being in the packet.
However, Ooi teaches that the node may generate a loop detection notification including information identifying the node and the recorded route in response to the identifier of the node being in the IP packet [Ooi, Fig. 9 S2-S5 and Fig. 13, S16 (transmit notification of loop detection identifying the node and recorded route/loop path)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tychon, in view of Gospo, indicating an apparatus for transmitting packets wherein the apparatus comprises a node which is identified by its IP address and that the identifying information may be compared with the packets information to detect looping, with the teachings of Ooi, indicating that the detected loops at nodes will result in the node transmitting a notification indicating that the node has detected a loop comprising the loop path/route record. The resulting benefit of the combination would be to identify and remove endless loops which add to congestions and prevent timely communication between networked devices.

Regarding claim 5, the combination of Tychon, in view of Gospo and Ooi teaches the apparatus of claim 4, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: send the loop detection notification toward a reporting entity [Ooi, Fig 13, S16 (detected loop notification and corresponding information is sent to NMS)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tychon, in view of Gospo, indicating an apparatus for transmitting packets wherein the apparatus comprises a node which is identified by its IP address and that the identifying information may be compared with the packets information to detect looping, with the teachings of Ooi, indicating that the detected loops at nodes will result in the node transmitting a notification indicating that the node has detected a loop comprising the loop path/route record to a reporting entity. The resulting benefit of the combination would be to centrally process network status and identify and remove endless loops which add to congestions and prevent timely communication between networked devices.

Regarding claim 13, the combination of Tychon, in view of Gospo and Ooi teaches the method of claim 12, further comprising: generating a loop detection notification including information identifying the node and the recorded route in response to the identifier of the node being in the IP packet. (See the rejection of claim 4 and motivation to combine the applied references. The same rationale applied to the rejection of claim 4 is also applied to reject claim 13.)

Regarding claim 14, the combination of Tychon, in view of Gospo and Ooi teaches the method of claim 13, further comprising: sending the loop detection notification toward a reporting entity.
(See the rejection of claim 5 and motivation to combine the applied references. The same rationale applied to the rejection of claim 5 is also applied to reject claim 14.)
 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tychon applied to claims 1 and 10 above, and further in view of Bryant et al. US 7,330,440 (hereinafter
Bryant).

Regarding claim 7, Tychon teaches the node of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to (See rejection of claim 1 above), preform such that the Node is designed to have the ability to process network traffic in such a manner to prevent excessive or infinite loops [Tychon, Fig. 7, Steps S707-S711 (infinite/excessive Loop prevention/reduction process)], but not teach that in response to rerouting of a second IP packet that encountered a link failure loop detection is enabled.
However, Bryant teaches wherein loop detection is enabled in response to rerouting of a second
IP packet that encountered a link failure [Bryant, Column 9, Lines 33-53 and also see
Column 1, Lines 20-25 and Column 4, Lines 20-45 (upon failure of a link, it is noted that an
alternative/repair path will be needed to reroute the packet around the failed link/node. Loop detection
is enabled and utilized to ensure that the repair path is a viable path for use to route the internet
packets (second IP packet that has encountered the link failure) to their appropriate
destination)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tychon, indicating that an IP network comprises devices having the ability to detect and notify prior devices along a path that a network looping has been detected, with the teachings of Bryant, indicating that packets may encounter a failed link and need to be rerouted to the destination using a viable path vetted by a loop detection algorithm. The resulting
benefit of the combination would have been the ability to increase robustness of the communication system and increase the reliability of transporting information across a network by allowing subsequent packets to reroute around failed links.

Regarding claim 16, the combination of Tychon, in view of Bryant teaches the method of claim 10, further comprising: enabling loop detection in response to rerouting of a second IP packet that encountered a link failure. (See the rejection of claim 7 and motivation to combine the applied references. The same rationale applied to the rejection of claim 7 is also applied to reject claim 16.)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tychon applied to claim 10 above, and further in view of Hira et al. US 2009/0238080 (hereinafter Hira).

Regarding claim 17, Tychon teaches the method of claim 10, further comprising: 
examine received IP packets when loop detection is not enabled [Tychon, Figure 7, Steps 705-709, ¶52-¶56 (Tychon teaches wherein the received IP packets may be examined when loop detection is not enabled wherein the TTL values of received IP packets are inspected when the loop detection is not enabled.)] but it does not teach performing loop detection on a packet-by-packet bases in response to detecting an RR in the received IP packets.
However, Hira teaches examining received IP packets when loop detection is not enabled (In Hira, during the execution of IP packet examination step for Figure 3 corresponding step S310 and S1010 for Figure 10, the loop detection is not yet being executed and therefore is not interpreted as being enabled) and to perform loop detection on a packet-by- packet basis in response to detecting an RR in the received IP packets (in response to the YES” branch of steps S310/S350 and S1010/S1050, the loop detection process S370 and S1070/S1075 is executed for the instant packet, as interpreted as a packet-by-packet basis, because it is determined that the TEL information, serving as the RR, has been detected in the received instant IP packet which allows for the loop detection process to execute (interpreted as be enabled) to determine if the identifier in the TEL information is the TEP node’s own ID (or a previously stored one), indicating that the packet has looped.)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tychon, indicating that the received packets traversing network nodes may be examined when loop detection is not enabled, with the teachings of Hira, indicating that loop detection on a packet-by-packet bases is performed in response to detecting a route record in the received packet. The resulting benefit of the combination would have been the ability to conserve processing resources for only specific types of communication.

Regarding claim 18, Tychon teaches appending a RR including the first identifier to IP packets [Fig. 7, ¶24-¶25 and¶32], but it does not teach wherein the node provides ingress to the network.
However, Hira teaches wherein the node provides ingress to the network and further comprising appending an RR including the first identifier to the IP packets s (the TEP, for example TEP 182 (of Figure 2) and TEP 600 (of Figures 9 and 11) provides and ingress to the IP network that is the tunnel between the nodes as shown in Figures 9 and 11, while also being configured to execute the process to append the TEL information, including the node ID (which is interpreted as the first identifier), to the packet to be encapsulated and tunneled as per Hira, Figure 10, S1010-NO-S1020, ¶236-¶237).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tychon, indicating a method and node apparatus for receiving and forwarding packets which the node adds a route record prior to forwarding, with the teachings of Hira indicating that likewise the node may add a route record and to also provide an ingress to the network. The resulting benefit would have been the ability to utilize additional routing elements as bridges to further physical or virtual networks for routing IP packets to various network connected terminals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467